EXHIBIT 10.1

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED LIABILITY LIMITED PARTNERSHIP

OF

INREIT PROPERTIES, LLLP

1711 GOLD DRIVE SOUTH, SUITE 100

FARGO, NORTH DAKOTA 58103



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

     1   

ARTICLE II PARTNERSHIP CONTINUATION AND IDENTIFICATION

     7   

2.01 Name, Office and Registered Agent

     7   

2.02 Partners

     7   

2.03 Terms and Dissolution

     7   

2.04 Filing of Certificate and Perfection of Limited Partnership

     8   

2.05 Certificates Describing Partnership Units

     8   

ARTICLE III BUSINESS OF THE PARTNERSHIP

     8   

ARTICLE IV CAPITAL CONTRIBUTIONS AND ACCOUNTS

     9   

4.01 Capital Contributions

     9   

4.02 Additional Capital Contributions and Issuances of Additional Partnership
Interest

     9   

4.03 Additional Funding

     10   

4.04 Capital Accounts

     10   

4.05 Percentage Interests

     11   

4.06 No Interest on Contributions

     11   

4.07 Return of Capital Contributions

     11   

4.08 No Third Party Beneficiary

     11   

ARTICLE V PROFITS AND LOSSES; DISTRIBUTIONS

     12   

5.01 Allocation of Profit and Loss

     12   

5.02 Distribution of Cash

     13   

5.03 INREIT Distribution Requirements

     14   

5.04 No Right to Distributions in Kind

     14   

5.05 Limitations on Return of Capital Contributions

     14   

5.06 Distributions Upon Liquidation

     14   

5.07 Substantial Economic Effect

     15   

ARTICLE VI RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER

     15   

6.01 Management of the Partnership

     15   

6.02 Delegation of Authority

     18   

6.03 Indemnification and Exculpation of Indemnitees

     18   

6.04 Liability of the General Partner

     19   

6.05 Reimbursement

     20   

6.06 Outside Activities

     20   

6.07 Conflicts of Interest and Investment Restrictions

     21   

6.08 General Partner Participation

     21   

6.09 Title to Partner Participation

     21   

6.10 Miscellaneous

     21   

ARTICLE VII CHANGES IN GENERAL PARTNER

     22   

 

- i -



--------------------------------------------------------------------------------

7.01 Transfer of the General Partner’s Partnership Interest

     22   

7.02 Admission of a Substitute or Additional General Partner

     23   

7.03 Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General Partner

     24   

7.04 Removal of a General Partner

     24   

ARTICLE VIII RIGHT AND OBLIGATIONS OF THE LIMITED PARTNERS

     25   

8.01 Management of the Partnership

     25   

8.02 Power of Attorney

     25   

8.03 Limitation on Liability of Limited Partners

     26   

8.04 Ownership by Limited Partner of Corporate General Partner or Affiliate

     26   

8.05 Exchange Right

     26   

8.06 Registration

     28   

ARTICLE IX TRANSFERS OF LIMITED PARTNERSHIP INTERESTS

     29   

9.01 Purchase for Investment

     29   

9.02 Restrictions on Transfer of Limited Partnership Interests

     29   

9.03 Admission of Substitute Limited Partner

     30   

9.04 Rights of Assignees of Partnership Interests

     31   

9.05 Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner

     32   

9.06 Joint Ownership of Interests

     32   

ARTICLE X BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

     32   

10.01 Books and Records

     32   

10.02 Custody of Partnership Funds; Bank Accounts

     33   

10.03 Fiscal and Taxable Year

     33   

10.04 Annual Tax Information and Report

     33   

10.05 Tax Matters Partner; Tax Elections; Special Basis Adjustments

     33   

10.06 Reports to Limited Partners

     34   

ARTICLE XI AMENDMENT OF AGREEMENT

     34   

ARTICLE XII GENERAL PROVISIONS

     35   

12.01 Notices

     35   

12.02 Survival of Rights

     35   

12.03 Additional Documents

     35   

12.04 Severability

     35   

12.05 Entire Agreement

     35   

12.06 Pronouns and Plurals

     35   

12.07 Headings

     35   

12.08 Counterparts

     35   

12.09 Governing Law

     36   

 

- ii -



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

AGREEMENT OF LIMITED LIABILITY LIMITED PARTNERSHIP

OF

INREIT PROPERTIES, LLLP

This Second Amended and Restated Agreement is effective as of 1st day of
January, 2013.

The parties to this Amendment do hereby restate the terms and conditions in
their previously formed Limited Liability Limited Partnership. The following
terms used in this Agreement shall have the meanings specified below:

ARTICLE I

DEFINITIONS

1.1 Act: means the North Dakota Limited Liability Limited Partnership Act
(Chapter 45-23 of the North Dakota Century Code) as it may be amended from time
to time.

1.2 Additional Funds: has the meaning set forth in Section 4.03 hereof.

1.3 Additional Limited Partner: means a Person admitted to this Partnership as a
Limited Partner pursuant to Section 4.02 hereof.

1.4 Additional Securities: means any additional INREIT shares (other than INREIT
shares issued in connection with an exchange pursuant to Section 8.05 hereof) or
rights, warrants or convertible or exchangeable securities containing the right
to subscribe for or purchase INREIT shares, as set forth in Section 4.02.

1.5 Administrative Expenses: means (i) all administrative and operating costs
and expenses incurred by the Partnership, (ii) those administrative costs and
expenses of the General Partner, including the advisory fees and trustee fees of
the General Partner, and any accounting and legal expenses of the General
Partner, which expenses, the Partners have agreed, are expenses of the
Partnership and are not the General Partner, and (iii) to the extent not
included in clause (ii) above, all other INREIT expenses.

1.6 Affiliate: means (i) any Person that, directly or indirectly, controls or is
controlled by or is under common control with such Person, (ii) any other person
that owns, beneficially, directly or indirectly, 10% or more of the outstanding
capital stock, shares or equity interest of such Person, or (iii) any officer,
director, employee, partner or trustee of such Person or any Person controlling,
controlled by or under common control with such Person (excluding trustees and
persons serving in similar capacities who are not otherwise an Affiliate of such
Person). For the purposes of this definition, “control” (including the
correlative meanings of the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, through ownership of voting securities or
partnership interests or otherwise.

 

1



--------------------------------------------------------------------------------

1.7 Agreed Value: means the fair market value of Partner’s non-cash Capital
Contribution as of the date of contribution determined by the General Partner.
For purposes of this Partnership Agreement, the Agreed Value of a Partner’s
non-cash capital contribution shall be equal to the number of Partnership Units
received by such Partner in exchange for Property or an interest therein or in
connection with the merger of a partnership of which such person is a partner
with and into the Partnership, or for any other non-cash assets so contributed,
multiplied by the “Market Price”, calculated in accordance with the second and
third sentences of the definition of “Cash Account”. The names and addresses of
the Partners, number of Partnership Units issued to each Partner, and the Agreed
Value of the non-cash contributions as of the date of contribution is set forth
on Exhibit A.

1.8 Agreement: means this Second Amended and Restated Agreement.

1.9 Capital Account: has the meaning provided in Section 4.04 hereof.

1.10 Capital Contribution: means the total amount of cash, cash equivalents, and
the Agreed Value of any Property or other asset contributed or agreed to be
contributed, as the context requires, to the Partnership by each Partner
pursuant to the terms of the Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner.

1.11 Capital Transaction: means the refinancing, sale, exchange, condemnation,
recovery of a damage award, or insurance proceeds (other than business or rental
interruption insurance proceeds not reinvested in the repair or reconstruction
of Properties), or other disposition of any Property (or the Partnership’s
interest therein).

1.12 Cash Amount: means an amount of cash per Partnership unit equal to the
value of the INREIT Shares Amount on the date of receipt by INREIT of a Notice
of Exchange. The value of the INREIT Shares Amount shall be based on the average
of the daily market price of INREIT Shares for the ten consecutive trading days
immediately preceding the date of such valuation. The market price for each such
trading day shall be: (i) if the INREIT Shares are listed or admitted to trading
on any securities exchange, the sale price, regular way, on such day; (ii) if
the INREIT shares are not listed or admitted to trading on any securities
exchange, the last reported sale price on such day or, if no sale takes place on
such day, the average of the closing bid and asked prices on such day, as
reported by a reliable quotation source designated by INREIT, or (iii) if the
INREIT Shares are not listed or admitted to trading on any securities exchange
and no such last reported sale price or closing bid and asked prices are
available, the average of the reported high bid and low asked prices on such
day, as so reported, on the most recent day (not more than ten days prior to the
date in question) for which prices have been so reported; provided that if there
are no bid and asked prices reported during the ten days prior to the date in
question, the value of the INREIT Shares shall be determined by INREIT acting in
good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate. In the event the INREIT
Share Amount includes rights that a holder of INREIT Shares would be entitled to
receive, then the value of such rights shall be determined by INREIT acting in
good faith on the basis of such quotations and other information as it
considers, in its reasonable judgment, appropriate.

 

2



--------------------------------------------------------------------------------

1.13 Certificate: means any instrument or document that is required under the
laws of the State of North Dakota, or any other jurisdiction in which the
Partnership conducts business, to be signed and sworn to by the Partners of the
Partnership (either by themselves or pursuant to the power-of-attorney, granted
to the General Partners in Section 8.02 hereof) and filed for recording in the
appropriate public offices within the State of North Dakota or such other
jurisdiction to perfect or maintain the Partnership as a limited liability
limited Partnership, to effect the admission, withdrawal, or substitution of any
Partner of the Partnership, or to protect the limited liability of the Limited
Partners as limited Partners under the laws of the State of North Dakota or such
other jurisdiction.

1.14 Code: means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.

1.15 Commission: means the US Securities and Exchange Commission.

1.16 Conversion Factor: means on a one-for-one basis provided that in the event
INREIT (i) declares or pays a dividend on its outstanding INREIT Shares in
INREIT Shares or makes a distribution to all holders of its outstanding INREIT
Shares in INREIT Shares, (ii) subdivides its outstanding INREIT Shares, or
(iii) combines its outstanding INREIT Shares into a smaller number of INREIT
Shares, the Conversion Factor shall be adjusted by multiplying the Conversion
Factor by a fraction, the numerator of which shall be the number of INREIT
Shares issued and outstanding on the record date for such dividend,
distribution, subdivision or combination that has occurred as of such time), and
the denominator of which shall be the actual number of INREIT Shares (determined
without the above assumption) issued and outstanding on such date. Any
adjustment to the Conversion Factor shall become effective immediately after the
effective date of such event retroactive to the record date, if any, for such
event; provided, however, that if INREIT receives a Notice of Exchange after the
record date, but prior to the effective date of such dividend, distribution,
subdivision or combination, the Conversion Factor shall be determined as if
INREIT had received the Notice of Exchange immediately prior to the record date
for such dividend, distribution, subdivision, or combination.

1.17 Declaration of Trust: means that Declaration of Trust of INREIT, as amended
or restated from time to time.

1.18 Event of Bankruptcy: as to any person means the filing for relief as to
such Person under Federal Bankruptcy statutes or appointment of a receiver under
the law of any jurisdiction (except if such petition is/has been dismissed
within 90 days); insolvency as finally determined by the court proceeding;
commencement of any proceedings relating to such Person as a debtor under any
other reorganization, arrangement, insolvency, adjustment of debt or law of any
jurisdiction, whether now in existence or hereinafter in effect, either by such
Person or by another, provided that if such proceeding is commenced by another,
such Person indicates his approval of such proceeding, consents thereto or
acquiesces therein, or such proceeding is contested by such Person and has not
been finally dismissed within 90 days.

 

3



--------------------------------------------------------------------------------

1.19 Exchange Amount: means either the Cash Amount or the INREIT Shares amount,
as selected by the General Partner at its sole discretion pursuant to
Section 8.05(b) hereof.

1.20 Exchange Right: has the meaning provided in Section 8.05(a) hereof.

1.21 Exchange Partner: has the meaning provided in Section 8.05(a) hereof.

1.22 General Partner: means INREIT Real Estate Investment Trust, a North Dakota
unincorporated, but registered trust, and any Person who becomes a substitute or
additional General Partner as provided herein, and any of their successors as
General Partner.

1.23 General Partnership Interest: means a Partnership Interest held by the
General Partner that is a general partnership interest.

1.24 Indemnitee: means: (i) any Person made a party to a proceeding by reason of
its status as INREIT, as the General Partner, or a trustee, director, officer or
employee of INREIT, or the Partnership, and (ii) such other Persons (including
Affiliates of INREIT or the Partnership) as the General Partner may designate
from time to time, in its sole and absolute discretion.

1.25 Independent Trustee: means a trustee of INREIT who is not an officer,
member, affiliate or employee of INREIT Management, LLC, the advisor to INREIT.

1.26 Initial Properties: means those properties listed in Exhibit B hereto.

1.27 INREIT: means INREIT Real Estate Investment Trust, a North Dakota
unincorporated but registered business trust whose address is 1711 Gold Drive
South, Suite 100, Fargo, ND 58103.

1.28 INREIT PROPERTIES, LLLP: means a North Dakota limited liability limited
partnership, whose mailing address is 1711 Gold Drive South, Suite 100, Fargo,
ND 58103.

1.29 INREIT Expenses: means: (i) costs and expenses relating to the formation
and continuity of existence and operation of INREIT and any Subsidiaries
thereof, which subsidiaries shall for purposes hereof, be included within the
definition of INREIT; including taxes, fees and assessments associated
therewith, any and all costs, expenses or fees payable to any trustee, officer,
or employee of INREIT; (ii) costs relating to the public offering and
registration of securities by INREIT, and all statements, reports, fees and
expenses incidental thereto, including underwriting discounts and selling
commissions applicable to any such offering of securities; (iii) costs and
expenses associated with the preparation and filing of any periodic reports by
INREIT under federal, state or local laws or regulations, including filings with
the Commission; (iv) costs and expenses associated with compliance by INREIT
with laws, rules and regulations promulgated by any regulatory body, including
the Commission; and (v) all other operating or administrative costs of INREIT
incurred in the ordinary course of its business on behalf of or in connection
with the Partnership.

1.30 INREIT Share: means a unit of beneficial interest of INREIT.

 

4



--------------------------------------------------------------------------------

1.31 INREIT Shares Amount: means a number of INREIT Shares equal to the product
of the number of Partnership Units offered for exchange by an Exchanging
Partner, multiplied by the Conversion Factor as adjusted to and including the
Specified Exchange Date; provided that in the event INREIT issues to all holders
of INREIT Shares rights, options, warrants or convertible or exchangeable
securities entitling the shareholders to subscribe for or purchase INREIT
Shares, or any other securities or property (collectively “the rights”), and the
rights have not expired at the Specified Exchange Date, then the INREIT Shares
Amount shall also include the rights issuable to a holder of the INREIT Shares.

1.32 Limited Partner: means any Person named as a Limited Partner on Exhibit A
attached hereto, and any Person who becomes a Substitute or Additional Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.

1.33 Limited Partnership Interest: means the ownership interest of a Limited
Partner in the Partnership at any particular time, including the right of such
Limited Partner to any and all benefits to which such Limited Partner may be
entitled as provided in this Agreement and in the Act, together with the
obligations of such Limited Partner to comply with all the provisions of this
Agreement and of such Act.

1.34 Loss: has the meaning provided in Section 5.01(f) hereof.

1.35 Notice of Exchange: means the Notice of Exercise of Exchange Rights
substantially in the form attached as Exhibit C hereto.

1.36 Offer: has the meaning set forth in Section 7.01(c) hereof

1.37 Partner: means any General Partner or Limited Partner.

1.38 Partner Nonrecourse Debt Minimum Gain: has the meaning set forth in
Regulations Section 1.704-2(i). A Partner’s share of Partner Nonrecourse Debt
Minimum Gain shall be determined in accordance with Regulations
Section 1.704-2(i)(5).

1.39 Partnership: means INREIT Properties, LLLP, whose mailing address is 1711
Gold Drive South, Suite 100, Fargo, ND 58103.

1.40 Partnership Interest: means an ownership interest in the Partnership held
by either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement.

1.41 Partnership Minimum Gain: has the meaning set forth in Regulations
Section 1.704-2(d). In accordance with Regulations Section 1.704-2(d), the
amount of Partnership Minimum Gain is determined by first computing, for each
Partnership nonrecourse liability, any gain the Partnership would realize if it
disposed of the property subject to the liability for no consideration other
than full satisfaction of the liability, and then aggregating the separately
computed gains. A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704-2(g)(1).

 

5



--------------------------------------------------------------------------------

1.42 Partnership Record Date: means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.02 hereof, which
record date shall be the same as the record date established by INREIT for a
distribution to its shareholders of some or all of its portion of such
distribution.

1.43 Partnership Unit: means a fractional, undivided share of the Partnership
Interests of all Partners, issued hereunder. The allocation of Partnership Units
among the partners shall be as set forth in Exhibit A, as may be amended from
time to time.

1.44 Percentage Interest: means the percentage ownership interest in the
Partnership of each Partner, as determined by dividing the Partnership Units
owned by a Partner by the total number of Partnership units then outstanding.
The Percentage Interest of each Partner shall be as set forth on Exhibit A, as
may be amended from time to time.

1.45 Person: means any individual, partnership, corporation, joint venture,
trust or other entity.

1.46 Profit: has the meaning provided in Section 5.01(f) hereof.

1.47 Property: means any residential, office or industrial property or other
investment in which the Partnership holds an ownership interest.

1.48 Regulations: means the Federal Income Tax Regulations issued under the
Code, as amended and as hereafter amended from time to time. Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.

1.49 REIT: means a real estate investment trust under Sections 856 through 860
of the Code.

1.50 Service: means the Internal Revenue Service.

1.51 Specified Exchange Date: means the first business day of the month that is
at least 60 business days after the receipt by INREIT of the Notice of Exchange.

1.52 Subsidiary: means with respect to any Person, any corporation or other
entity of which a majority of: (i) the voting power of the voting equity
securities or (ii) the outstanding equity interests is owned, directly or
indirectly, by such Person.

1.53 Subsidiary Partnership: means any partnership of which the majority of the
limited or general partnership interests are owned, directly or indirectly, by
the Partnership.

1.54 Substitute Limited Partner: means any Person admitted to the Partnership as
a Limited Partner pursuant to Section 9.03 hereof.

1.55 Surviving General Partner: has the meaning set forth in Section 7.01(d)
hereof.

1.56 Term: has the meaning set forth in Section 2.03.

 

6



--------------------------------------------------------------------------------

1.57 Transaction: has the meaning set forth in Section 7.01(c) hereof.

1.58 Transfer: has the meaning set forth in Section 9.02(a) hereof.

ARTICLE II

PARTNERSHIP CONTINUATION AND IDENTIFICATION

 

2.01

Name, Office and Registered Agent. The name of the partnership is INREIT
PROPERTIES, LLLP. The specified office and place of business of the Partnership
shall be 1711 Gold Drive South, Suite 100, Fargo, North Dakota 58103. The
General Partner may at any time change the location of such office, provided the
General Partner gives notice to the partners of any such change. The name and
address of the Partnership’s registered agent is Corporation Service Company,
316 North 5th Street, Bismarck, North Dakota 58502-1695.

 

2.02 Partners.

 

  (a) The General Partner of the Partnership is INREIT. Its principal place of
business shall be the same as that of the Partnership.

 

  (b) Attached as Exhibit A is the name and addresses of the Limited Partners as
of the date hereof. The Limited Partners shall be those Persons identified as
Limited Partners on Exhibit A hereto, as amended from time to time.

 

2.03 Terms and Dissolution.

 

  (a) The Term of the Partnership shall be perpetual. Except that the
Partnership shall be dissolved upon the first to occur of any of the following
events:

 

  (i) dissolution, death, removal or withdrawal of the General Partner unless
the business of the Partnership is continued pursuant to Section 7.03(b) hereof;
provided that if a General Partner is on the date of such occurrence a
partnership, the dissolution of such General Partner as a result of the
dissolution, death, withdrawal, removal or Event of Bankruptcy of a partner in
such partnership shall not be an event of dissolution of the Partnership if the
business of such General Partner is continued by the remaining partner or
partners, either alone or with additional partners, and such General Partner and
such partners comply with any other applicable requirements of the Agreement;

 

  (ii) The passage of 90 days after the sale or other disposition of all or
substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such note or notes are paid
in full);

 

  (iii) The exchange of all Limited Partnership Interests; or

 

7



--------------------------------------------------------------------------------

  (iv) The election by the General Partner that the Partnership should be
dissolved.

 

  (b) Upon dissolution of the Partnership (unless the business of the
Partnership is continued pursuant to Section 7.03(b) hereof), the General
Partner (or its trustee, receiver, successor or legal representative) shall
amend or cancel the Certificate and liquidate the Partnership’s assets and apply
and distribute the proceeds thereof in accordance with Section 5.06 hereof.
Notwithstanding the foregoing, the liquidating General Partner may either: (i)
defer liquidation of, or withhold from distribution for a reasonable time, any
assets of the Partnership (including those necessary to satisfy the
Partnership’s debts and obligations) or (ii) distribute the assets to the
Partners in kind.

 

2.04 Filing of Certificate and Perfection of Limited Partnership. The General
Partner shall execute, acknowledge, record and file at the expense of the
Partnership, the Certificate and any and all amendments thereto and all
requisite fictitious name statements and notices in such places and
jurisdictions as may be necessary to cause the partnership to be treated as a
limited partnership under, and otherwise to comply with, the laws of each state
or other jurisdiction in which the Partnership conducts business.

 

2.05 Certificates Describing Partnership Units. At the request of a Limited
Partner, the General Partner, at its option, may issue a certificate summarizing
the terms of such Limited Partner’s interests in the Partnership, including the
number of Partnership Units owned and the Percentage Interest represented by
such Partnership Units, as of the date of such Certificate. Any such
Certificate: (i) shall be in form and substance as approved by the General
Partner, (ii) shall not be negotiable and (iii) shall bear a legend to the
following effect:

“This certificate is not negotiable. The Partnership Units represented by this
certificate are governed by and transferable only in accordance with the
provisions of the Partnership Agreement of INREIT Properties, LLLP, as from time
to time amended and restated.”

ARTICLE III

BUSINESS OF THE PARTNERSHIP

The purpose and nature of the business to be conducted by the Partnership shall
be: (i) to conduct any business that may be lawfully conducted by a limited
liability limited partnership organized pursuant to the Act, provided, however,
that such business shall be limited to and conducted in such a manner as to
permit INREIT at all times to qualify as a REIT, unless INREIT otherwise ceases
to qualify as a REIT; (ii) to enter into any partnership, joint venture or other
similar arrangement to engage in any of the foregoing or the ownership of
interests in any entity engaged in any of the foregoing; and (iii) to do
anything necessary or incidental to the foregoing: In connection with the
foregoing, and without limiting INREIT’s right in its sole discretion to cease
qualifying as a REIT, the Partners acknowledge that INREIT’s current status as a
REIT inures to the benefit of all the Partners and not solely to INREIT. The
General Partner shall also be empowered to do any and all acts and things
necessary or prudent to ensure

 

8



--------------------------------------------------------------------------------

that the Partnership will not be classified as a “Publicly traded partnership”
for purposes of Section 7704 of the Code.

ARTICLE IV

CAPITAL CONTRIBUTIONS AND ACCOUNTS

 

4.01 Capital Contributions. INREIT shall contribute to the capital of the
Partnership all of its assets subject to all of its liabilities as specified on
Exhibit A hereof. The Limited Partners shall contribute to the capital of the
Partnership interests in one or more of the Properties or the partnerships
owning such Properties, each with values as set forth opposite their names on
Exhibit A. The Agreed Values of such Limited Partners’ ownership interests in
the Properties that are contributed to the Partnership are as set forth opposite
their names on Exhibit A.

 

4.02 Additional Capital Contributions and Issuances of Additional Partnership
Interest. Except as provided in this Section 4.02 or in Section 4.03, the
Partners shall have no right or obligation to make any additional Capital
Contributions or loans to the Partnership. The General Partner may contribute
additional capital to the Partnership, from time to time, and receive additional
Partnership Interests in respect thereof, in the manner contemplated in this
Section 4.02.

 

  (a) Issuance of Additional Partnership Interests.

General. The General Partner is hereby authorized to cause the Partnership to
issue such additional Partnership Interests in the form of Partnership Units for
any Partnership purpose at any time or from time to time, to the Partners
(including INREIT) or to other Persons for such consideration and on such terms
and conditions as shall be established by the General Partner in its sole and
absolute discretion, all without the approval of any Limited Partners. Any
additional Partnership Interests issued thereby may be issued in one or more
classes, or one or more series of any of such classes, with such designations,
preferences and relative, participating, optional or other special rights,
powers and duties, including rights, powers and duties senior to Limited
Partnership Interests, all as shall be determined by the General Partner in its
sole and absolute discretion and without the approval of any Limited Partner,
subject to North Dakota law, including, without limitation, (i) the allocations
of items of Partnership income, gain, loss, deduction and credit to each such
class or series of Partnership Interests; (ii) the right of each such class or
series of Partnership Interests to share in Partnership distributions; and
(iii) the rights of each such class or series of Partnership Interests upon
dissolution and liquidation of Partnership; provided, however, that no
additional Partnership Interests shall be issued to the General Partner unless
either:

 

  (1)

the additional Partnership Interests are issued in connection with an issuance
of INREIT Shares of or other interests in INREIT, which shares or interests have
designations, preferences and other rights, all such that the economic interests
are substantially similar to the designations,

 

9



--------------------------------------------------------------------------------

  preferences and other rights of the additional Partnership Interests issued to
the General Partner by the Partnership in accordance with this Section 4.02 and
the General Partner shall make a Capital Contribution to the Partnership in an
amount equal to the proceeds raised in connection with the issuance of such
shares of stock of or other interests in INREIT, or

 

  (2) the additional Partnership Interests are issued to all Partners in
proportion to their respective Percentage Interests. Without limiting the
foregoing, the General Partner is expressly authorized to cause the Partnership
to issue Partnership Units for less than fair market value, so long as the
General Partner concludes in good faith that such issuance is in the best
interests of the General Partner and the Partnership.

 

  (b) In connection with any and all issuances of INREIT Shares, General Partner
shall make Capital Contributions to the Partnership of the proceeds therefrom,
provided that if the proceeds actually received and contributed by INREIT are
less than the gross proceeds of such issuance as a result of any underwriter’s
discount or other expenses paid or incurred in connection with such issuance,
then the General Partner shall be deemed to have made Capital Contributions to
the Partnership in the aggregate amount of the proceeds of such issuance and the
Partnership shall be deemed simultaneously to have paid such offering expenses
in accordance with Section 6.05 hereof and in connection with the required
issuance of additional Partnership Units to the General Partner for such Capital
Contributions pursuant to Section 4.02(a) hereof.

 

4.03 Additional Funding. If the General Partner determines that it is in the
best interests of the Partnership to provide for additional Partnership funds
(“Additional Funds”) for any Partnership purpose, the General Partner may
(i) cause the Partnership to obtain such funds from outside borrowings, or
(ii) elect to have the General Partner provide such Additional Funds to the
Partnership through loans or otherwise.

 

4.04 Capital Accounts. A separate capital account (a “Capital Account”) shall be
established and maintained for each Partner in accordance with Regulation
Section 1.704-1(b)(2)(iv). If (i) a new or existing Partner acquires an
additional Partnership Interest in exchange for more than a de minimus Capital
Contribution, (ii) the Partnership distributes to a Partner more than a de
minimus amount of Partnership property as consideration for a Partnership
Interest, or (iii) the Partnership is liquidated within the meaning of
Regulation Section 1.704-1(b)(2)(ii)(g), the General Partner shall revalue the
property of the Partnership to its fair market value (as determined by the
General Partner, in its sole discretion, taking into account Section 7701(g) of
the Code) in accordance with Regulation Section 1.704-1(b)(2)(iv)(f). When the
Partnership’s property is revalued by the General Partner, the Capital Accounts
of the Partners shall be adjusted in accordance with Regulations Sections
1.704-1(b)(2)(iv)(f) and (g), which generally require such Capital Accounts to
be adjusted to reflect the manner in which the unrealized gain or loss inherent
in such property (that has not been reflected in the Capital Accounts
previously) would be allocated among the Partners pursuant to Section 5.01 if
there were a taxable disposition of such property for its fair market value (as
determined by the General

 

10



--------------------------------------------------------------------------------

Partner, in its sole discretion, and taking into account Section 7701(g) of the
Code) on the date of the revaluation.

 

4.05 Percentage Interests. If the number of outstanding Partnership Units
increases or decreases during a taxable year, each Partner’s Percentage Interest
shall be adjusted by the General Partner effective as of the effective date of
each such increase or decrease to a percentage equal to the number of
Partnership Units held by such Partner divided by the aggregate number of
Partnership Units outstanding after giving effect to such increase or decrease.
If the Partners’ Percentage Interest are adjusted pursuant to this Section 4.05,
the Profits and Losses for the taxable year in which the adjustment occurs shall
be allocated between the part of the year ending on the day when the
Partnership’s property is revalued by the General Partner and the part of the
year beginning on the following day either: (i) as if the taxable year had ended
on the date of the adjustment or (ii) based on the number of days in each part.
The General Partner, in its sole discretion, shall determine which method shall
be used to allocate Profits and Losses for the taxable year in which the
adjustment occurs. The allocation of Profits and Losses for the earlier part of
the year shall be based on the Percentage Interests before adjustment, and the
allocation of Profits and Losses for the later part shall be based on the
adjusted Percentage Interests.

 

4.06 No Interest on Contributions. No Partner shall be entitled to interest on
its Capital Contribution.

 

4.07 Return of Capital Contributions. No Partner shall be entitled to withdraw
any part of its Capital Contribution or its Capital Account or to receive any
distribution from the Partnership, except as specifically provided in this
Agreement. Except as otherwise provided herein, there shall be no obligation to
return to any Partner or withdrawn Partner any part of such Partner’s Capital
Contribution for so long as the Partnership continues in existence.

 

4.08 No Third Party Beneficiary. No creditor or other third party having
dealings with the Partnership shall have the right to enforce the right or
obligation of any Partner to make Capital Contributions or loans or to pursue
any other right or remedy hereunder or at law or in equity, it being understood
and agreed that the provisions of this Agreement shall be solely for the benefit
of, and may be enforced solely by, the parties hereto and their respective
successors and assigns. None of the rights or obligations of the Partners herein
set forth to make Capital Contributions or loans to the Partnership shall be
deemed an asset of the Partnership for any purpose by any creditor or other
third party, nor may such rights or obligations be sold, transferred or assigned
by the Partnership or pledged or encumbered by the Partnership to secure any
debt or other obligation of the Partnership or of any of the Partners. In
addition, it is the intent of the parties hereto that no distribution to any
Limited Partner shall be deemed a return of money or other property in violation
of the Act. However, if any court of competent Jurisdiction holds that,
notwithstanding the provisions of this Agreement, any Limited Partner is
obligated to return such money or property, such obligation shall be the
obligation of such Limited Partner and not of the General Partner, without
limiting the generality of the foregoing, a

 

11



--------------------------------------------------------------------------------

deficit Capital Account of a Partner shall not be deemed to be a liability of
such Partner nor an asset or property of the Partnership.

ARTICLE V

PROFITS AND LOSSES; DISTRIBUTIONS

 

5.01 Allocation of Profit and Loss.

 

  (a) General. Profit and Loss of the Partnership for each fiscal year of the
Partnership shall be allocated among the Partners in accordance with their
respective Percentage Interests.

 

  (b) Minimum Gain Chargeback. Notwithstanding any provision to the
contrary: (i) any expense of the Partnership that is a “nonrecourse deduction”
within the meaning of Regulations Section 1.704-2(b)(1) shall be allocated in
accordance with the Partners’ respective Percentage Interests, (ii) any expense
of the Partnership that is a “partner nonrecourse deduction” within the meaning
Regulations Section 1.704-2(i)(2) shall be allocated to the Partner that bears
the “economic risk of loss” of such deduction in accordance with Regulations
Section 1.704-2(i)(1), (iii) if there is a net decrease in Partnership Minimum
Gain within the meaning of Regulations Section 1.704-2(f)(1) for any Partnership
taxable year, then, subject to the exceptions set forth in Regulations
Section 1.704-2(f)(2), (3), (4) and (5), items of gain and income shall be
allocated among the Partners in accordance with Regulations Section 1.704-2(f)
and the ordering rules contained in Regulations Section 1.704-2(j), and (iv) if
there is a net decrease in Partner Nonrecourse Debt Minimum Gain within the
meaning of Regulations Section 1.704-2(i)(4) for any Partnership taxable year,
then, subject to the exceptions set forth in Regulations Section 1.704-2(g),
items of gain and income shall be allocated among the Partners in accordance
with Regulations Section 1.704-2(i)(4) and the ordering rules contained in
Regulations Section 1.704-2(j). A Partners’ “interest in partnership profits”
for purposes of determining its share of the nonrecourse liabilities the
Partnership within the meaning of Regulations Section 1.752-3(a)(3) shall be
such Partner’s Percentage Interest.

 

  (c) Qualified Income Offset. If a Limited Partner receives in any taxable year
an adjustment, allocation, or distribution described in subparagraphs (4), (5),
or (6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases a
deficit balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations Sections 1.704-2(g)
and 1.704-2(i), such Partner shall be allocated specially for such taxable year
(and, if necessary, later taxable years) items of income and gain in an amount
and manner sufficient to eliminate such deficit Capital Account balance as
quickly as possible as provided in Regulations Section 1.704-1(b)(2)(ii)(d).
After the occurrence of an allocation of income or gain to a Limited Partner in
accordance with this Section 5.01(c), to the extent permitted by Regulations
Section 1.704-1(b), items of expense or loss shall be allocated to such Partner
in an amount necessary to

 

12



--------------------------------------------------------------------------------

offset the income or gain previously allocated to such Partner under this
Section 5.01(c).

 

  (d) Capital Account Deficits. Loss shall not be allocated to a Limited Partner
to the extent that such allocation would cause a deficit in such Partner’s
Capital Account (after reduction to reflect the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain. Any Loss in excess of that limitation shall be allocated to the
General Partner. After the occurrence of an allocation of Loss to the General
Partner in accordance with this Section 5.01(d), to the extent permitted by
Regulations Section 1.704-1(b), Profit shall be allocated to such Partner in an
amount necessary to offset the Loss previously allocated to such Partner under
this Section 5.01(d).

 

  (e) Allocations Between Transferor and Transferee. If a Partner transfers any
part or all of its Partnership Interest, the distributive shares of the various
items of Profit and Loss allocable among the Partners during such fiscal year of
the Partnership shall be allocated between the transferor and the transferee
Partner either: (i) as if the Partnership’s fiscal year had ended on the date of
the transfer, or (ii) based on the number of days of such fiscal year that each
was a Partner without regard to the results of Partnership activities in the
respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole discretion, shall
determine which method shall be used to allocate the distributive shares of the
various items of Profit and Loss between the transferor and the transferee
Partner.

 

  (f) Definition of Profit and Loss. “Profit” and “Loss” and any items of
income, gain, expense, or loss referred to in this Agreement shall be determined
in accordance with federal income tax accounting principles, as modified by
Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss shall not
include items of income, gain and expense that are specially allocated pursuant
to Section 5.01(b), 5.01(c), or 5.01(a). All allocations of income, Profit,
gain, Loss, and expense (and all items contained therein) for federal income tax
purposes shall be identical to all allocations of such items set forth in this
Section 5.01, except as otherwise required by Section 704(c) of the Code and
Regulations Section 1.704-1(b)(4). The General Partner shall have the authority
to elect the method to be used by the Partnership for allocating items of
income, gain, and expense as required by Section 704(c) of the Code and such
election shall be binding on all Partners.

 

5.02 Distribution of Cash.

 

  (a)

The Partnership shall distribute cash on a quarterly (or, at the election of the
General Partner, more frequent) basis, in an amount determined by the General
Partner in its sole discretion, to the Partners who are Partners on the
Partnership Record Date with respect to such quarter (or other distribution
period) in accordance with their respective Percentage Interests on the
Partnership Record Date; provided, however, that if a new or existing Partner
acquires an additional

 

13



--------------------------------------------------------------------------------

  Partnership Interest in exchange for a Capital Contribution on any date other
than a Partnership Record Date, the cash distribution attributable to such
additional Partnership Interest relating to the Partnership Record Date next
following the issuance of such additional Partnership Interest shall be reduced
in the proportion that the number of days that such additional Partnership
Interest is held by such Partner bears to the number of days between such
Partnership Record Date and the immediately preceding Partnership Record Date.

 

  (b) Notwithstanding any other provision of this Agreement, the General Partner
is authorized to take any action that it determines to be necessary or
appropriate to cause the Partnership to comply with any withholding requirements
established under the Code or any other federal, state or local law including,
without limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code.
To the extent that the Partnership is required to withhold and pay over to any
taxing authority any amount resulting from the allocation or distribution of
income to the Partner or assignee (including by reason of Section 1446 of the
Code), the amount withheld shall be treated as a distribution of cash in the
amount of such withholding to such Partner.

 

  (c) In no event may a Partner receive a distribution of cash with respect to a
Partnership Unit if such Partner is entitled to receive a cash dividend as the
holder of record of an INREIT Share for which all or part of such Partnership
Unit has been or will be exchanged.

 

5.03 INREIT Distribution Requirements. The General Partner shall use its
reasonable efforts to cause the Partnership to distribute amounts sufficient to
enable INREIT to pay shareholder dividends that will allow INREIT to: (i) meet
its distribution for qualification as a REIT as set forth in Section 857(a)(1)
of one Code and (ii) avoid any federal income or excise tax liability imposed by
the Code.

 

5.04 No Right to Distributions in Kind. No Partner shall be entitled to demand
property other than cash in connection with any distributions by the
Partnership.

 

5.05 Limitations on Return of Capital Contributions. Notwithstanding any of the
provisions of this Article V, no Partner shall have the right to receive and the
General Partner shall not have the right to make, a distribution that includes a
return of all or part of a Partner’s Capital Contributions, unless after giving
effect to the return of a Capital Contribution, the sum of all Partnership
liabilities, other than the liabilities to a Partner for the return of his
Capital Contribution, does not exceed the fair market value of the Partnership’s
assets.

 

5.06 Distributions Upon Liquidation.

 

  (a)

Upon liquidation of the Partnership, after payment of, or adequate provision
for, debts and obligations of the Partnership, including any Partner loans, any
remaining assets of the Partnership shall be distributed to all Partners with
positive Capital Accounts in accordance with their respective positive Capital

 

14



--------------------------------------------------------------------------------

  Account balances. For purposes of the preceding sentence, the Capital Account
of each Partner shall be determined after all adjustments made in accordance
with Sections 5.01 and 5.02 resulting from Partnership operations and from all
sales and dispositions of all or any part of the Partnership’s assets. To the
extent deemed advisable by the General Partner, appropriate arrangements
(including the use of a liquidating trust) may be made to assure that adequate
funds are available to pay any contingent debts or obligations.

 

  (b) If the General Partner has a negative balance in its Capital Account
following a liquidation of the Partnership, as determined after taking into
account all Capital Account adjustments in accordance with Sections 5.01 and
5.02 resulting from Partnership operations and from all sales and dispositions
of all or any part of the Partnership’s assets, the General Partner shall
contribute to the Partnership an amount of cash equal to the negative balance in
its Capital Account and such cash shall be paid or distributed by the
Partnership to creditors, if any, and then to the Limited Partners in accordance
with Section 5.06(a). Such contribution by the General Partner shall be made by
the end of the Partnership’s taxable year in which liquidation occurs (or, if
later, within 90 days after the date of the liquidation).

 

5.07 Substantial Economic Effect. It is the intent of the Partners that the
allocations of Profit and Loss under the Agreement have substantial economic
effect (or be consistent with the Partners’ interests in the Partnership in the
case of the allocation of losses attributable to nonrecourse debt) within the
meaning of Section 704(b) of the Code as interpreted by the Regulations
promulgated pursuant thereto. Article V and other relevant provisions of this
Agreement shall be interpreted in a manner consistent with such intent.

ARTICLE VI

RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER

 

6.01 Management of the Partnership.

 

  (a) Except as otherwise expressly provided in this Agreement, the General
Partner shall have full, complete and exclusive discretion to manage and control
the business of the Partnership for the purposes herein stated, and shall make
all decisions affecting the business and assets of the Partnership. Subject to
the restrictions specifically contained in this Agreement, the powers of the
General Partner shall include, without limitation, the authority to take the
following actions on behalf of the Partnership:

 

  (i) to acquire, purchase, own, operate, lease and dispose of any real property
and any other property or assets that the General Partner determines are
necessary or appropriate or in the best interests of the business of the
Partnership;

 

  (ii) to construct buildings and make other improvements on the properties
owned or leased by the Partnership;

 

15



--------------------------------------------------------------------------------

  (iii) to authorize, issue, sell, redeem or otherwise purchase any Partnership
Interests or any securities (including secured and unsecured debt obligations of
the Partnership, debt obligations of the Partnership convertible into any class
or series of Partnership Interests, or options, rights, warrants or appreciation
rights relating to any Partnership Interests) of the Partnership;

 

  (iv) to borrow or lend money for the Partnership, issue or receive evidences
of indebtedness in connection therewith, refinance, increase the amount of,
modify, amend or change the terms of, or extend the time for the payment of, any
such indebtedness, and secure such indebtedness by mortgage, deed of trust,
pledge or other lien on the Partnership’s assets;

 

  (v) to guarantee or become a comaker of indebtedness of INREIT or any
Subsidiary thereof, refinance, increase the amount, modify or change the terms
of, or extend the time for the payment of, any such guarantee or indebtedness,
and secure such guarantee or indebtedness by mortgage, deed of trust, pledge or
other lien on the Partnership’s assets;

 

  (vi) to use assets of the Partnership (including, without limitation, cash on
hand) for any purpose consistent with this Agreement, including, without
limitation, payment, either directly or by reimbursement, of all operating costs
and general administrative expenses of INREIT, the General Partner, the
Partnership or any Subsidiary of either, to third parties or to the General
Partner as set forth in this Agreement;

 

  (vii) to lease all or any portion of any of the Partnership’s assets, whether
or not the terms of such leases extend beyond the termination date of the
Partnership and whether or not any portion of the Partnership’s assets so leased
are to be occupied by the lessee, or, in turn, subleased in whole or in part to
others, for such consideration and on such terms as the General Partner may
determine;

 

  (viii) to prosecute, defend, arbitrate, or compromise any and all claims or
liabilities in favor of or against the Partnership, on such terms and in such
manner as the General Partner may reasonably determine, and similarly to
prosecute, settle or defend litigation with respect to the Partners, the
Partnership, or the Partnership’s assets; provided, however, that the General
Partner may not, without the consent of all of the Partners, confess a judgment
against the Partnership;

 

  (ix) to file applications, communicate, and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership business;

 

  (x) to make or revoke any election permitted or required of the Partnership by
any taxing authority;

 

16



--------------------------------------------------------------------------------

  (xi) to maintain such insurance coverage for public liability, fire and
casualty, and any and all other insurance for the protection of the Partnership,
for the conservation of Partnership assets, or for any other purpose convenient
or beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;

 

  (xii) to determine whether or not to apply any insurance proceeds for any
property to the restoration of such property or to distribute the same;

 

  (xiii) to establish one or more divisions of the Partnership, to hire and
dismiss employees of the Partnership or any division of the Partnership, and to
retain legal counsel, accountants, consultants, real estate brokers, and such
other persons, as the General Partner may deem necessary or appropriate in
connection with the Partnership business and to pay therefore such reasonable
remuneration as the General Partner may deem reasonable and proper;

 

  (xiv) to retain other services of any kind or nature in connection with the
Partnership business, and to pay therefore such remuneration as the General
Partner may deem reasonable and proper;

 

  (xv) to negotiate and conclude agreements on behalf of the Partnership with
respect to any of the rights, powers and authority conferred upon the General
Partner;

 

  (xvi) to maintain accurate accounting records and to file promptly all
federal, state and local income tax returns on behalf of the Partnership;

 

  (xvii) to distribute Partnership cash or other Partnership assets in
accordance with this Agreement;

 

  (xviii) to form or acquire an interest in, and contribute property to, any
further limited or general partnerships, joint ventures or other relationships
that it deems desirable (including, without limitation, the acquisition of
interests in, and the contributions of property to INREIT, its Subsidiaries and
any other Person in which it has an equity interest from time to time);

 

  (xix) to establish Partnership reserves for working capital, capital
expenditures, contingent liabilities, or any other valid Partnership purpose;
and

 

  (xx) to take such other action, execute, acknowledge, swear to or deliver such
other documents and instruments, and perform any and all other acts that the
General Partner deems necessary or appropriate for the formation, continuation
and conduct of the business and affairs of the Partnership (including, without
limitation, all actions consistent with allowing INREIT at all times to qualify
as an INREIT unless INREIT voluntarily terminates its REIT status) and to
possess and enjoy all of the rights and powers of a general partner as provided
by the Act.

 

17



--------------------------------------------------------------------------------

  (b) Except as otherwise provided herein, to the extent the duties of the
General Partner require expenditures of funds to be paid to third parties, the
General Partner shall not have any obligations hereunder except to the extent
that partnership funds are reasonably available to it for the performance of
such duties, and nothing herein contained shall be deemed to authorize or
require the General Partner, in its capacity as such, to expend its individual
funds for payment to third parties or to undertake any individual liability or
obligation on behalf of the Partnership.

 

6.02 Delegation of Authority. The General Partner may delegate any or all of its
powers, rights and obligations hereunder, and may appoint, employ, contract or
otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.

 

6.03 Indemnification and Exculpation of Indemnitees.

 

  (a) The Partnership shall indemnify an Indemnitee from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
reasonable legal fees and expenses), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, that relate to the operations
of the Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, unless it is
established that: (i) the act or omission of the Indemnitee was material to the
matter giving rise to the proceeding and either was committed in bad faith or
was the result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or
(iii) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful. The termination of any
proceeding by judgment, order or settlement does not create a presumption that
the Indemnitee did not meet the requisite standard of conduct set forth in this
Section 6.03(a). The termination of any proceeding by conviction or upon a plea
of nolo contendere or its equivalent, or an entry of an order of probation prior
to judgment, creates a rebuttable presumption that the Indemnitee acted in a
manner contrary to that specified in this Section 6.03(a). Any Indemnification
pursuant to this Section 6.03 shall be made only out of the assets of the
Partnership.

 

  (b) The Partnership shall reimburse an Indemnitee for reasonable expenses
incurred by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Partnership of: (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.03 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.

 

18



--------------------------------------------------------------------------------

  (c) The indemnification provided by this Section 6.03 shall be in addition to
any other rights to which an Indemnitee or any other Person may be entitled
under any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.

 

  (d) The Partnership may purchase and maintain insurance, on behalf of the
Indemnities and such other Persons as the General Partner shall determine,
against any liability that may be asserted against or expenses that may be
incurred by such Person in connection with the Partnership’s activities,
regardless of whether the Partnership would have the power to indemnify such
Person against such liability under the provisions of this Agreement.

 

  (e) For purposes of this Section 6.03, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute fines
within the meaning of this Section 6.03; and actions taken or omitted by the
Indemnitee with respect to an employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is not opposed to the best interests of the Partnership.

 

  (f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

 

  (g) An Indemnitee shall not be denied Indemnification in whole or in part
under this Section 6.03 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

 

  (h) The provisions of this Section 6.03 are for the benefit of the
Indemnities, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons.

 

6.04 Liability of the General Partner.

 

  (a) Notwithstanding anything to the contrary set forth in this Agreement, the
General Partner shall not be liable for monetary damages to the Partnership or
any Partners for losses sustained or liabilities incurred as a result of errors
in judgment or of any act or omission if the General Partner acted in good
faith. The General Partner shall not be in breach of any duty that the General
Partner may owe to the Limited Partners or the Partnership or any other Persons
under this Agreement or if any duty stated or implied by law or equity provided
the General Partner, acting in good faith, abides by the terms of this
Agreement.

 

19



--------------------------------------------------------------------------------

  (b) The Limited Partners expressly acknowledge that the General Partner is
acting on behalf of the Partnership and the Limited Partners collectively, that
the General Partner is under no obligation to consider the separate interests of
the Limited Partners (including, without limitation, the tax consequences to
Limited Partners or the tax consequences of same, but not all, of the Limited
Partners) in deciding whether to cause the Partnership to take (or decline to
take) any actions. The General Partner shall not be liable for monetary damages
for losses sustained, liabilities incurred, or benefits not derived by Limited
Partners in connection with such decisions, provided that the General Partner
has acted in good faith.

 

  (c) Subject to its obligations and duties as General Partner set forth in
Section 6.01 hereof, the General Partner may exercise any of the powers granted
to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.

 

  (d) Notwithstanding any other provisions of this Agreement or the Act, any
action of the General Partner on behalf of the Partnership or any decision of
the General Partner to refrain from acting on behalf of the Partnership,
undertaken in good faith belief that such action or omission is necessary or
advisable in order: (i) to protect the ability of INREIT to continue to qualify
as a REIT or (ii) to prevent INREIT from incurring any taxes under Section 857,
Section 4981, or any other provision of the Code, is expressly authorized under
this Agreement and is deemed approved by all of the Limited Partners.

 

  (e) Any amendment, modification or repeal of this Section 6.04 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s liability to the Partnership and the
Limited Partners under this Section 6.04 as in effect immediately prior to such
amendment, modification or repeal with respect to matters occurring, in whole or
in part, prior to such amendment, modification or repeal, regardless of when
claims relating to such matters may arise or be asserted.

 

6.05 Reimbursement. The General Partner is hereby authorized to pay compensation
for accounting, administrative, legal, technical, management and other services
rendered to the Partnership. All of the aforesaid expenditures (including
Administrative Expenses) shall be obligations of the Partnership, and the
General Partner shall be entitled to reimbursement by the Partnership for any
expenditure (including Administrative Expenses) incurred by it on behalf of the
Partnership which shall be made other than out of the funds of the Partnership.

 

6.06 Outside Activities. Subject to Section 6.08 hereof, any agreements entered
into by the General Partner or its Affiliates with the Partnership or a
Subsidiary, any officer, director, employee, agent, trustee, Affiliate or
shareholder of the General Partner, the General Partner shall be entitled to and
may have business interests and engage in business activities in addition to
those relating to the Partnership, including business interests and

 

20



--------------------------------------------------------------------------------

  activities substantially similar or identical to those of the Partnership.
None of the Limited Partners nor any other Person shall have any rights by
virtue of this Agreement or the partnership relationship established hereby in
any such business ventures, interests or activities, and the General Partner
shall have no obligation pursuant to this Agreement to offer any interest in any
such business ventures, interests and activities to the Partnership or any
Limited Partner, even if such opportunity is of a character which, if presented
to the Partnership or any Limited Partner, could be taken by such Person.

 

6.07 Conflicts of Interest and Investment Restrictions. The Partnership shall
not purchase any property, sell or lease any property, borrow or loan any money
nor invest in any joint ventures with any Trustee, Director, employee or any
affiliate (including the Advisor) of INREIT, except in connection with a
transaction approved by a majority of the Independent Trustees of INREIT who are
not themselves in any way involved in the transaction as being a fair,
competitive and commercially reasonable transaction which is no less favorable
to the Partnership than a similar transaction between unaffiliated parties under
the same circumstances.

 

6.08 General Partner Participation. The General Partner agrees that all business
activities of the General Partner, including activities pertaining to the
acquisition, development or ownership of office or industrial property or other
property, shall be conducted through the Partnership or one or more Subsidiary
Partnerships.

 

6.09 Title to Partner Participation. Title to Partnership assets, whether real,
personal or mixed and whether tangible or intangible, shall be deemed to be
owned by the Partnership as an entity, and no Partner, individually or
collectively, shall have any ownership interest in such Partnership assets or
any portion thereof. Title to any or all of the Partnership assets may be held
in the name of the Partnership, the General Partner, as the General Partner may
determine, including Affiliates of the General Partner. The General Partner
hereby declares and warrants that any Partnership assets for which legal title
is held in the name of the General Partner or any nominee or Affiliate of the
General Partner shall be held by the General Partner for the use and benefit of
the Partnership in accordance with the provisions of this Agreement; provided,
however, that the General Partner shall use its best efforts to cause beneficial
and record title to such assets to be vested in the Partnership as soon as
reasonably practicable. All Partnership assets shall be recorded as the property
of the Partnership in its books and records, irrespective of the name in which
legal title to such Partnership assets is held.

 

6.10 Miscellaneous. In the event INREIT redeems any INREIT Shares, then as the
General Partner, it shall cause the Partnership to purchase from the General
Partner a number of Partnership Units as determined based on the application of
the Conversion Factor on the same terms that INREIT exchanged such INREIT
shares. Moreover, if INREIT makes a cash tender offer or other offer to acquire
INREIT Shares, then as the General Partner, it shall cause the Partnership to
make a corresponding offer to the General Partner and INREIT to acquire an equal
number of Partnership Units held by the General Partner and INREIT. In the event
any INREIT Shares are exchanged by INREIT pursuant to such offer, the
Partnership shall redeem an equivalent number of the General Partner’s and

 

21



--------------------------------------------------------------------------------

INREIT Partnership Units for an equivalent purchase price based on the
application of the Conversion Factor.

ARTICLE VII

CHANGES IN GENERAL PARTNER

 

7.01 Transfer of the General Partner’s Partnership Interest.

 

  (a) The General Partner shall not transfer all or any portion of its General
Partnership Interest or withdraw as General Partner except as provided in
Section 7.01(c) or in connection with a transaction described in
Section 7.01(d).

 

  (b) The General Partner agrees that it will at all times own in the aggregate
at least 10% of the Partnership.

 

  (c) Except as otherwise provided in Section 6.06(b) or Section 7.01(d) hereof,
INREIT shall not engage in any merger, consolidation or other combination with
or into another Person or sale of all or substantially all of its assets, or any
reclassification, or any recapitalization or change of outstanding INREIT Shares
(a “Transaction”), unless: (i) the Transaction also includes a merger of the
Partnership or sale of substantially all of the assets of the Partnership as a
result of which all Limited Partners will receive for each Partnership Unit an
amount of cash, securities, or other property equal to the product of the
Conversion Factor and the greatest amount of cash, securities or other property
paid in the Transaction to a holder of one INREIT Share in consideration of one
INREIT Share, provided that if, in connection with the Transaction, a purchase,
tender or exchange offer (“Offer”) shall have been made to and accepted by the
holders of more than 50% of the outstanding INREIT Shares, each holder of
Partnership Units shall be given the option to exchange its Partnership Units
for the greatest amount of cash, securities, or other property which a Limited
Partner would have received had it (A) exercised its Exchange Right and
(B) sold, tendered or exchanged pursuant to the Offer the INREIT Shares received
upon exercise of the Exchange Right immediately prior to the expiration of the
Offer; and (ii) no more than 75% of the equity securities of the acquiring
Person in such Transaction is owned, after consummation of such Transaction, by
INREIT, the General Partner, or Persons who were Affiliates of the Company, the
Partnership or the General Partner immediately prior to the date on which the
Transaction is consummated.

 

  (d)

Notwithstanding Section 7.01(c), may merge with or into or consolidation with
another entity if immediately after such merger or consolidation: (i)
substantially all of the assets of the successor or surviving entity (the
“Survivor”), other than Partnership Units held by INREIT are contributed,
directly or indirectly, to the Partnership as a Capital Contribution in exchange
for Partnership Units with a fair market value equal to the value of the assets
so contributed as determined by the Survivor in good faith and (ii) the Survivor
expressly agrees to assume all obligations of the General Partner, as
appropriate, hereunder. Upon such contribution and assumption, the Survivor
shall have the right and duty to amend

 

22



--------------------------------------------------------------------------------

  this Agreement as set forth in this Section 7.01(d). The Survivor shall in
good faith arrive at a new method for the calculation of the Cash Amount, the
INREIT Shares Amount and Conversion Factor for a Partnership Unit after any such
merger or consolidation so as to approximate the existing method for such
calculation as closely as reasonably possible. Such calculation shall take into
account, among other things, the kind and amount of securities, cash and other
property that was receivable upon such merger or consolidation by a holder of
INREIT Shares or options, warrants or other rights relating thereto, and to
which a holder of Partnership Units could have acquired had such Partnership
Units been exchanged immediately prior to such merger or consolidation. Such
amendment to this Agreement shall provide for adjustment to such method of
calculation, which shall be as nearly equivalent as may be practicable to the
adjustments provided for with respect to the Conversion Factor. The Survivor
also shall in good faith modify the definition of INREIT Shares and make such
amendments to Section 8.05 hereof so as to approximate the existing rights and
obligations set forth in Section 8.05 as closely as reasonably possible. The
above provisions of this Section 7.01(d) shall similarly apply to successive
mergers or consolidations permitted hereunder.

 

7.02 Admission of a Substitute or Additional General Partner. A Person shall be
admitted as a substitute or additional General Partner of the Partnership only
if the following terms and conditions are satisfied:

 

  (a) a majority of interest of the Limited Partners shall have consented in
writing to the admission of the substitute or additional General Partner, which
consent may be withheld in the sole discretion of such Limited Partners;

 

  (b) the Person to be admitted as a substitute or additional General Partner
shall have accepted and agreed to be bound by all the terms and provisions of
this Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by Section 2.05 hereof in connection with such
admission shall have been performed;

 

  (c) if the Person to be admitted as a substitute or additional General Partner
is a corporation or a partnership it shall have provided the Partnership with
evidence satisfactory to counsel for the Partnership of such Person’s authority
to become a General Partner and to be bound by the terms and provisions of this
Agreement; and

 

  (d) if requested by the Partnership, in its sole discretion, counsel for the
Partnership shall have rendered an opinion (relying on such opinions from other
counsel and the state or any other jurisdiction as may be necessary) that the
admission of the person to be admitted as a substitute or additional General
Partner is in conformity with the Act, that none of the actions taken in
connection with the

 

23



--------------------------------------------------------------------------------

admission of such Person as a substitute or additional General Partner will
cause: (i) the Partnership to be classified other than as a partnership for
federal income tax purposes, or (ii) the loss of any Limited Partner’s limited
liability.

 

7.03 Effect of Bankruptcy, Withdrawal, Death or Dissolution of a General
Partner.

 

  (a) Upon the occurrence of an Event of Bankruptcy as to a General Partner (and
its removal pursuant to Section 7.04(a) hereof or the death, withdrawal, removal
or dissolution of a General Partner (except that, if a General Partner is on the
date of such occurrence a partnership, the withdrawal, death, dissolution, Event
of Bankruptcy as to, or removal of a partner in, such partnership shall be
deemed not to be a dissolution of such General Partner if the business of such
General Partner is continued by the remaining partner or partners), the
Partnership shall be dissolved and terminated unless the Partnership is
continued pursuant to Section 7.03(b) hereof.

 

  (b) Following the occurrence of an Event of Bankruptcy as to a General Partner
(and its removal pursuant to Section 7.04(a) hereof or the death, withdrawal,
removal or dissolution of a General Partner (except that, if a General Partner
is on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of such General Partner if
the business of such General Partner is continued by the remaining partner or
partners)), the Limited Partners, within 90 days after such occurrence, may
elect to reconstitute the Partnership and continue the business of the
Partnership for the balance of the term specified in Section 2.04 hereof by
selecting, subject to Section 7.02 hereof and any other provisions of this
Agreement, a substitute General Partner by unanimous consent of the Limited
Partners. If the Limited Partners elect to reconstitute the Partnership and
admit a substitute General Partner, the relationship with the Partners and of
any Person who has acquired an interest of a Partner in the Partnership shall be
governed by this Agreement.

 

7.04 Removal of a General Partner.

 

  (a) Upon the occurrence of an Event of Bankruptcy as to, or the dissolution
of, a General Partner, such General Partner shall be deemed to be removed
automatically; provided, however, that if a General Partner is on the date of
such occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to or removal of a partner in such partnership shall be deemed not
to be a dissolution of the General Partner if the business of such General
Partner is continued by the remaining partner or partners.

 

  (b)

If a General Partner has been removed pursuant to this Section 7.04 and the
Partnership is continued pursuant to Section 7.03 hereof, such General Partner
shall promptly transfer and assign its General Partnership Interest in the
Partnership to the substitute General Partner approved by a majority in interest
of the Limited Partners in accordance with Section 7.03(b) hereof and otherwise

 

24



--------------------------------------------------------------------------------

  admitted to the Partnership in accordance with Section 7.02 hereof. At the
time of assignment, the removed General Partner shall be entitled to receive
from the substitute General Partner the fair market value of the General
Partnership Interest of such removed General Partner as reduced by any damages
caused to the Partnership by such General Partner. Such fair market value shall
be determined by an appraiser mutually agreed upon by the General Partner and a
majority in interest of the Limited Partners within 10 days following the
removal of the General Partner. In the event that the parties are unable to
agree upon an appraiser, the removed General Partner and a majority in interest
of the Limited Partners each shall select an appraiser. Each such appraiser
shall complete an appraisal of the fair market value of the removed General
Partner’s General Partnership Interest within 30 days of the General Partner’s
removal, and the fair market value of the removed General Partner’s General
Partnership Interest shall be the average of the two appraisals; provided,
however, that if the higher appraisal exceeds the lower appraisal by more than
20% of the amount of the lower appraisal, the two appraisers, no later than 40
days after the removal of the General Partner, shall select a third appraiser
who shall complete an appraisal of the fair market value of the removed General
Partner’s General Partnership Interest no later than 60 days after the removal
of the General Partner. In such case, the fair market value of the removed
General Partner’s General Partnership Interest shall be the average of the two
appraisals closest in value.

 

  (c) The General Partnership Interest of a removed General Partner, during the
time after default until transfer under Section 7.04(b), shall be converted to
that of a special Limited Partner; provided, however, such removed General
Partner shall not have any rights to participate in the management and affairs
of the Partnership, and shall not be entitled to a portion of the income,
expense, profit, gain or loss allocations or cash distributions allocable or
payable, as the case may be, to the Limited Partners. Instead, such removed
General Partner shall receive and be entitled only to retain distributions or
allocations of such items that it would have been entitled to receive in its
capacity as General Partner, until the transfer is effective pursuant to
Section 7.04(b).

 

  (d) All Partners shall have given and hereby do give such consents, shall take
such actions and shall execute such documents as shall be legally necessary and
sufficient to effect all the foregoing provisions of this Section.

ARTICLE VIII

RIGHT AND OBLIGATIONS OF THE LIMITED PARTNERS

 

8.01 Management of the Partnership. The Limited Partners shall not participate
in the management or control of Partnership business nor shall they transact any
business for the Partnership, nor shall they have the power to sign for or bind
the Partnership, such powers being vested solely and exclusively in the General
Partner.

 

8.02 Power of Attorney. Each Limited Partner hereby irrevocably appoints the
General Partner its true and lawful attorney-in-fact, who may act for each
Limited Partner and in

 

25



--------------------------------------------------------------------------------

  its name, place and stead, and for its use and benefit to sign, acknowledge,
swear to, deliver, file and record, at the appropriate public offices, any and
all documents, certificates, and instruments as may be deemed necessary or
desirable by the General Partner to carry out fully the provisions of this
Agreement and the Act in accordance with their terms, which power of attorney is
coupled with an interest and shall survive the death, dissolution or legal
incapacity or the Limited Partner, or the transfer by the Limited Partner of any
part or all of its Partnership Interest.

 

8.03 Limitation on Liability of Limited Partners. No Limited Partner shall be
liable for any debts, liabilities, contracts or obligations of the Partnership.
A Limited Partner shall be liable to the Partnership only to make payments of
its Capital Contribution, if any, as and when due hereunder. After its Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contributions or
other payments or lend any funds to the Partnership.

 

8.04 Ownership by Limited Partner of Corporate General Partner or Affiliate. No
Limited Partner shall at any time, either directly or indirectly, own any stock
or other interest in the General Partner or in any Affiliate thereof if such
ownership by itself or in conjunction with other stock or other interests owned
by other Limited Partners would, in the opinion of counsel for the Partnership,
jeopardize the classification of the Partnership as a partnership for federal
income tax purposes. The General Partner shall be entitled to make such
reasonable inquiry of the Limited Partners as is required to establish
compliance by the Limited Partners with the provisions of this Section.

 

8.05 Exchange Right.

 

  (a) Subject to Sections 8.05(b), 8.05(c), 8.05(d), 8.05(e), after the date
which is two years after the acquisition of such units, each Limited Partner,
shall have the right (the “Exchange Right”) to require the Partnership to redeem
on a Specified Exchange Date all or a portion of the Partnership Units held by
such Limited Partner at an exchange price equal to and in the form of the Cash
Amount to be paid by the Partnership. The Exchange Right shall be exercised
pursuant to a Notice of Exchange delivered to the Partnership (with a copy to
the General Partner) by the Limited Partner who is exercising the Exchange Right
(the “Exchanging Partner”); provided, however, that the Partnership shall not be
obligated to satisfy such Exchange Right if the General Partner elects to
purchase the Partnership Units subject to the Notice of Exchange pursuant to
Section 8.05(b); and provided, further, that no Limited Partner may deliver more
than two Notices of Exchange during each calendar year. A Limited Partner may
not exercise the Exchange Right for less than 1,000 Partnership Units or, if
such Limited Partner holds less than 1,000 Partnership Units, all of the
Partnership Units held by such Partner. The Exchanging Partner shall have no
right, with respect to any Partnership Units so exchanged, to receive any
distribution paid with respect to Partnership Units if the record date for such
distribution is on or after the Specified Exchange Date.

 

26



--------------------------------------------------------------------------------

  (b) Notwithstanding the provisions of Section 8.05(a), a Limited Partner that
exercises the Exchange Right shall be deemed to have offered to sell the
Partnership Units described in the Notice of Exchange to the General Partner and
the General Partner may, in its sole and absolute discretion, elect to purchase
directly and acquire such Partnership Units by paying to the Exchanging Partner
the Cash Amount on the Specified Exchange Date (or at the option of the General
Partner, provided such conversion is legally available and permissible under
this Article VIII, in the form of INREIT Shares based on the Conversion Factor),
whereupon the General Partner shall acquire the Partnership Units offered for
exchange by the Exchanging Partner and shall be treated for all purposes of this
Agreement as the owner of such Partnership Units. Unless the General Partner (in
its sole and absolute discretion) shall exercise its right to purchase
Partnership Units from the Exchanging Partner pursuant to this Section 8.05(b),
the General Partner shall not have any obligation to the Exchanging Partner or
the Partnership with respect to the Exchanging Partner’s exercise of the
Exchange Right. In the event the General Partner shall exercise its right to
purchase Partnership Units with respect to the exercise of an Exchange Right in
the manner described in the first sentence of this Section 8.05(b), the
Partnership shall have no obligation to pay any amount to the Exchanging Partner
with respect to such Exchanging Partner’s exercise of such Exchange Right, and
each of the Exchanging Partner, the Partnership, and the General Partner, as the
case may be, shall treat the transaction between the General Partner and the
Exchanging Partner for federal income tax purposes as a sale of the Exchanging
Partner’s Partnership Units to the General Partner. Each Exchanging Partner
agrees to execute such documents as the General Partner may reasonably require
in connection with the issuance of INREIT Shares upon exercise of the Exchange
Right.

 

  (c) Notwithstanding the provisions of Section 8.05(a) and 8.05(b), a Limited
Partner shall not be entitled to exercise the Exchange Right if the delivery of
INREIT Shares to such Partner on the Specified Exchange Date by the General
Partner pursuant to Section 8.05(b) (regardless of whether or not the General
Partner would in fact exercise its rights under Section 8.05(b) would: (i)
result in such Partner or any other person owning, directly or indirectly,
INREIT Shares in excess of the ownership Limitation (as defined in INREIT’s
Declaration of Trust) and calculated in accordance therewith, except as provided
in INREIT’s Declaration of Trust, (ii) result in INREIT Shares being owned by
fewer than 100 persons (determined without reference to any rules of
attribution), except as provided in INREIT’s Declaration of Trust, (iii) result
in INREIT being “closely held” within the meaning of Section 856(h) of the Code,
(iv) cause INREIT to own, directly or constructively, 10% or more of the
ownership interests in a tenant of the General Partner’s, the Partnership’s, or
a Subsidiary Partnership’s, real property, within the meaning of
Section 856(d)(2)(D) of the Code, or (v) cause the acquisition of INREIT Shares
by such Partner to be “integrated” with any other distributions of INREIT Shares
for purposes of complying with the registration provisions of the Securities Act
of 1933, as amended (the “Securities Act”). The General Partner, in its sole
discretion, may waive the restriction on

 

27



--------------------------------------------------------------------------------

exchange set forth in this Section 8.05(c); provided, however, that in the event
such restriction is waived, the Exchanging Partner shall be paid the Cash
Amount.

 

  (d) Any Cash Amount to be paid to an Exchanging Partner pursuant to this
Section 8.05 shall be paid on the Specified Exchange Date; provided, however,
that the General Partner may elect to cause the Specified Exchange Date to be
delayed for up to an additional 180 days to the extent required for INREIT to
cause additional INREIT Shares to be issued to provide financing to be used to
make such payment of the Cash Amount. Notwithstanding the foregoing, the General
Partner agrees to use its best efforts to cause the closing of the acquisition
of exchanged Partnership Units hereunder to occur as quickly as reasonably
possible.

 

  (e) Notwithstanding any other provision of this Agreement, the General Partner
shall place appropriate restrictions on the ability of the Limited Partners to
exercise their Exchange Rights as and if deemed necessary to ensure that the
Partnership does not constitute a “publicly traded partnership” under section
7704 of the Code. If and when the General Partner determines that imposing such
restrictions is necessary, the General Partner shall give prompt written notice
thereof (a “Restriction Notice”) to each of the Limited Partners, which notice
shall be accompanied by a copy of an opinion of counsel to the Partnership which
states that, in the opinion of such counsel, restrictions are necessary in order
to avoid the Partnership being treated as a “publicly traded partnership” under
section 7704 of the Code.

 

8.06 Registration.

 

  (a) Shelf Registration of the INREIT Shares. Prior to or on the first date
upon which the Partnership Units owned by any Limited Partner may be exchanged
(or such other date as may be required under applicable provisions of the
Securities Act), if necessary, the Company agrees to file with the Securities
and Exchange Commission (the “Commission”) a shelf registration statement on
Form S-3 under Rule 415 of the Securities Act (a “Registration Statement”), or
any similar rule that may be adopted by the Commission, with respect to all of
the INREIT Shares that may be issued upon exchange of such Partnership Units
pursuant to Section 8.05 hereof (“Exchange Shares”). INREIT will use its best
efforts to have the Registration Statement declared effective under the
Securities Act. INREIT need not file a separate Registration Statement, but may
file one Registration Statement covering Exchange Shares issuable to more than
one Limited Partner. INREIT further agrees to supplement or make amendments to
each Registration Statement, if required by the rules, regulations or
instructions applicable to the registration form utilized by INREIT or by the
Securities Act or rules and regulations thereunder for such Registration
Statement.

 

  (b)

If a Registration Statement under subsection (a) above is not available under
the securities laws or the rules of the Commission, or if required to permit the
resale of Exchange Shares by “Affiliates” (as defined in the Securities Act),
INREIT

 

28



--------------------------------------------------------------------------------

  agrees to file with the Commission a Registration Statement covering the
resale of Exchange Shares by Affiliates or others whose Exchange Shares are not
covered by a Registration Statement filed pursuant to subsection (a) above.
INREIT will use its best efforts to have the Registration Statement declared
effective under the Securities Act. INREIT need not file a separate Registration
Statement, but may file one Registration Statement covering Exchange Shares
issuable to more than one Limited Partner. INREIT further agrees to supplement
or make amendments to each Registration Statement, if required by the rules,
regulations or instructions applicable to the registration form utilized by
INREIT or by the Securities Act or rules and regulations thereunder for such
Registration Statement.

 

  (c) Listing on Securities Exchange. If INREIT shall list or maintain the
listing of any of its shares of Beneficial Interest on any securities exchange
or national market system, it will, as necessary to permit the registration and
sale of the Exchange Shares hereunder, list thereon, maintain and, when
necessary, increase such listing to include such Exchange Shares.

ARTICLE IX

TRANSFERS OF LIMITED PARTNERSHIP INTERESTS

 

9.01 Purchase for Investment.

 

  (a) Each Limited Partner hereby represents and warrants to the General Partner
and to the Partnership that the acquisition of his Partnership Interests is made
as a principal for its account for investment purposes only and not with a view
to the resale or distribution of such Partnership Interest.

 

  (b) Each Limited Partner agrees that he will not sell, assign or otherwise
transfer his Partnership Interest or any fraction thereof, whether voluntarily
or by operation of law or at judicial sale or otherwise, to any Person who does
not make the representations and warranties to the General Partner set forth in
Section 9.01(a) above and similarly agree not to sell, assign or transfer such
Partnership Interest or fraction thereof to any Person who does not similarly
represent, warrant and agree.

 

9.02 Restrictions on Transfer of Limited Partnership Interests.

 

  (a) Subject to the provisions of 9.02(b), (c) and (d), a Limited Partner may
offer, sell, assign, hypothecate, pledge or otherwise transfer all or any
portion of his Limited Partnership Interest, or any of such Limited Partner’s
economic rights as a Limited Partner, whether voluntarily or by operation of law
or at judicial sale or otherwise (collectively, a “Transfer”) with or without
the consent of the General Partner. The General Partner may require, as a
condition of any Transfer, that the transferor assume all costs incurred by the
Partnership in connection therewith.

 

  (b)

No Limited Partner may effect a Transfer of its Limited Partnership Interest, in
whole or in part, if, in the opinion of legal counsel for the Partnership
(requested in its sole discretion), such proposed Transfer would require the
registration of the

 

29



--------------------------------------------------------------------------------

  Limited Partnership Interest under the Securities Act of 1933, as amended, or
would otherwise violate any applicable federal or state securities or blue sky
law (including investment suitability standards).

 

  (c) No transfer by a Limited Partner of its Partnership Units, in whole or in
part, may be made to any Person if: (i) in the opinion of legal counsel for the
Partnership (requested in its sole discretion), the transfer would result in the
Partnership’s being treated as an association taxable as a corporation (other
than a qualified INREIT subsidiary within the meaning of Section 856(i) of the
Code), (ii) in the opinion of legal counsel for the Partnership, it would
adversely affect the ability of INREIT to continue to qualify as a REIT or
subject INREIT to any additional taxes under Section 857 or section 4981 of the
Code, or (iii) such transfer is effectuated through an “established securities
market” or a “secondary market (or the substantial equivalent thereof)” within
the meaning of Section 7704 of the Code.

 

  (d) No transfer of any Partnership Units may be made to a lender to the
Partnership or any Person who is related (within the meaning of Regulations
Section 1.752-4(b)) to any lender to the Partnership whose loan constitutes a
nonrecourse liability (within the meaning of Regulations Section 1.752-1(a)(2)),
without the consent of the General Partner, which may be withheld in its sole
and absolute discretion, provided that as a condition to such consent the lender
will be required to enter into an arrangement with the Partnership and the
General Partner to exchange or redeem for the Cash Amount any Partnership Units
in which a security interest is held simultaneously with the time at which such
lender would be deemed to be a partner in the Partnership for purposes of
allocating liabilities to such lender under Section 752 of the Code.

 

  (e) Any Transfer in contravention of any of the provisions of this Article IX
shall be void and ineffectual and shall not be binding upon or recognized by the
Partnership.

 

9.03 Admission of Substitute Limited Partner.

 

  (a) Subject to the other provisions of this Article IX, an assignee of the
Limited Partnership Interest of a Limited Partner (which shall be understood to
include any purchaser, transferee, donee, or other recipient of any disposition
of such Limited Partnership Interest) shall be deemed admitted as a Limited
Partner of the Partnership only upon the satisfactory completion of the
following:

The assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or instruments as the
General Partner may require in order to effect the admission of such Person as a
Limited Partner.

 

30



--------------------------------------------------------------------------------

  (i) To the extent required, an amended Certificate evidencing the admission of
such Person as a Limited Partner shall have been signed, acknowledged and filed
for record in accordance with the Act.

 

  (ii) The assignee shall have delivered a letter containing the representation
set forth in Section 9.01(a) hereof and the agreement set forth in
Section 9.01(b) hereof.

 

  (iii) If the assignee is a corporation, partnership or trust, the assignee
shall have provided the General Partner with evidence satisfactory to counsel or
the Partnership of the assignee’s authority to become a Limited Partner under
the terms and provisions of this Agreement.

 

  (iv) The assignee shall have executed a power of attorney containing the terms
and provisions set forth in Section 8.02 hereof.

 

  (v) The assignee shall have paid all reasonable legal fees of the Partnership
and the General Partner and filing and publication costs in connection with its
substitution as a Limited Partner.

 

  (vi) The assignee has obtained the prior written consent of the General
Partner to its admission as a Substitute Limited Partner, which consent may be
given or denied in the exercise of the General Partner’s sole and absolute
discretion.

 

  (b) For the purpose of allocating Profits and Losses and distributing cash
received by the Partnership, a Substitute Limited Partner shall be treated as
having become, and appearing in the records of the Partnership as, a Partner
upon the filing of the Certificate described in Section 9.03(a)(ii) hereof or,
if no such filing is required, the later of the date specified in the transfer
documents or the date on which the General Partner has received all necessary
instruments of transfer and substitution.

 

  (c) The General Partner shall cooperate with the Person seeking to become a
Substitute Limited Partner by preparing the documentation required by this
Section and making all official filings and publications. The Partnership shall
take all such action as promptly as practicable after the satisfaction of the
conditions in this Article IX to the admission of such Person as a Limited
Partner of the Partnership.

 

9.04 Rights of Assignees of Partnership Interests.

 

  (a) Subject to the provisions of Sections 9.01 and 9.02 hereof, except as
required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of its
Partnership Interest until the Partnership has received notice thereof.

 

31



--------------------------------------------------------------------------------

  (b) Any Person who is the assignee of all or any portion of a Limited
Partner’s Limited Partnership Interest, but does not become a Substitute Limited
Partner and desires to make a further assignment of such Limited Partnership
Interest, shall be subject to all the provisions of this Article IX to the same
extent and in the same manner as any Limited Partner desiring to make an
assignment of its Limited Partnership Interest.

 

9.05 Effect of Bankruptcy, Death, Incompetence or Termination of a Limited
Partner. The occurrence of an Event of Bankruptcy as to a Limited Partner, the
death of a Limited Partner or a final adjudication that a Limited Partner is
incompetent (which term shall include, but not be limited to, insanity) shall
not cause the termination or dissolution of the Partnership, and the business of
the Partnership shall continue if an order for relief in a bankruptcy proceeding
is entered against a Limited Partner, the trustee or receiver of his estate or,
if he dies, his executor, administrator or trustee, or, if he is finally
adjudicated incompetent, his committee, guardian or conservator, shall have the
rights of such Limited Partner for the purpose of setting or managing his estate
property and such power as the bankrupt, deceased or incompetent Limited Partner
possessed to assign all or any part of his Partnership Interest and to join with
the assignee in satisfying conditions precedent to the admission of the assignee
as a Substitute Limited Partner.

 

9.06 Joint Ownership of Interests. A Partnership Interest may be acquired by two
individuals as joint tenants with right of survivorship, provided that such
individuals either are married or are related as spouse, child, grandchild,
parent or grandparent to one another. The written consent or vote of both owners
of a such jointly held Partnership Interest shall be required to constitute the
action of the owners of such Partnership Interest; provided, however, that the
written consent of only one joint owner will be required if the Partnership has
been provided with evidence satisfactory to the counsel for the Partnership that
the actions of a single joint owner can bind both owners under the applicable
laws of the state of residence of such joint owners. Upon the death of one owner
of a Partnership Interest held in a joint tenancy with a right of survivorship,
the Partnership Interest shall become owned solely by the survivor as a Limited
Partner and not as an assignee. The Partnership need not recognize the death of
one of the owners of a jointly-held Partnership Interest until it shall have
received notice of such death. Upon notice to the General Partner from either
owner, the General Partner shall cause the Partnership Interest to be divided
into two equal Partnership Interests, which shall thereafter be owned separately
by each of the former owners. Partnership Interests may also be owned as tenants
in common.

ARTICLE X

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

 

10.01 Books and Records. At all times during the continuance of the Partnership,
the Partners shall keep or cause to be kept at the Partnership’s specified
office true and complete books of account in accordance with generally accepted
accounting principles, including: (a) a current list of the full name and last
known business address of each Partner, (b) a copy of the Certificate of Limited
Partnership and all certificates of amendment thereto, (c) copies of the
Partnership’s federal, state and local income tax

 

32



--------------------------------------------------------------------------------

  returns and reports, (d) copies of the Agreement and financial statements of
the Partnership for the three most recent years and all documents and
information required under the Act. Any Partner or its duly authorized
representative, upon paying the costs of collection, duplication and mailing,
shall be entitled to inspect or copy such records during ordinary business
hours.

 

10.02 Custody of Partnership Funds; Bank Accounts.

 

  (a) All funds of the Partnership not otherwise invested shall be deposited in
one or more accounts maintained in such banking or brokerage institutions as the
General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.

 

  (b) All deposits and other funds not needed in the operation of the business
of the Partnership may be invested by the General Partner in investment grade
instruments (or investment companies whose portfolio consists primarily
thereof), government obligations, certificates of deposit, bankers’ acceptances
and municipal notes and bonds. The funds of the Partnership shall not be
commingled with the funds of any other Person except for such commingling as may
necessarily result from an investment in those investment companies permitted by
this Section 10.02(b).

 

10.03 Fiscal and Taxable Year. The fiscal and taxable year of the Partnership
shall be established by the General Partner.

 

10.04 Annual Tax Information and Report. Within 75 days after the end of each
fiscal year of the Partnership, the General Partner shall furnish to each person
who was a Limited Partner at any time during such year the tax information
necessary to file such Limited Partner’s individual tax returns as shall be
reasonably required by law.

 

10.05 Tax Matters Partner; Tax Elections; Special Basis Adjustments.

 

  (a) The General Partner shall be the Tax Matters Partner of the Partnership
within the meaning of Section 6231(a)(7) of the Code. As Tax Matters Partner,
the General Partner shall have the right and obligation to take all actions
authorized and required, respectively, by the Code for the Tax Matters Partner.
The General Partner shall have the Right to retain professional assistance with
respect of any audit of the Partnership by the Service and all out-of-pocket
expenses and fees incurred by the General Partner on behalf of the Partnership
as Tax Matters Partner shall constitute Partnership expenses. In the event the
General Partner receives notice of a final Partnership adjustment under
Section 6223(a)(2) of the Code, the General Partner shall either: (i) file a
court petition for judicial review of such final adjustment within the period
provided under Section 6226(a) of the Code, a copy of which petition shall be
mailed to all Limited Partners on the date such petition is filed, or (ii) mail
a written notice to all Limited Partners, within such period, that describes the
General Partner’s reasons for determining not to file such a petition.

 

33



--------------------------------------------------------------------------------

  (b) All elections required or permitted to be made by the Partnership under
the Code or any applicable state or local tax law shall be made by the General
Partner in its sole discretion.

 

  (c) In the Event of a transfer of all or any part of the Partnership Interest
of any Partner, the Partnership, at the option of the General Partner, may elect
pursuant to Section 754 of the Code to adjust the basis of the Properties.
Notwithstanding anything contained in Article V of this Agreement, any
adjustments made pursuant to Section 754 shall affect only the successor in
interest to the transferring Partner and in no event shall be taken into account
in establishing, maintaining or computing Capital Accounts for the other
Partners for any purpose under this Agreement. Each Partner will furnish the
Partnership with all information necessary to give effect to such election.

 

10.06 Reports to Limited Partners.

 

  (a) As soon as practicable after the close of each fiscal quarter (other than
the last quarter of the fiscal year), the General Partner shall cause to be
mailed to each Limited Partner a quarterly report containing financial
statements of the Partnership for such fiscal quarter, presented in accordance
with generally accepted accounting principles. As soon as practicable after the
close of each fiscal year, the General Partner shall cause to be mailed to each
Limited Partner an annual report containing financial statements of the
Partnership for such fiscal year, presented in accordance with generally
accepted accounting principles. The annual financial statements shall be audited
by accountants selected by the General Partner.

 

  (b) Any Partner shall further have the right to a private audit of the books
and records of the Partnership, provided such audit is made for Partnership
purposes, at the expense of the Partner desiring it and is made during normal
business hours.

ARTICLE XI

AMENDMENT OF AGREEMENT

The General Partner’s consent shall be required for any amendment to this
Agreement. The General Partner, without the consent of the Limited Partners, may
amend this Agreement in any respect; provided, however, that the following
amendments shall require the consent of Limited Partners holding more than 50%
of the Percentage Interests of the Limited Partners:

 

  (a) any amendment affecting the operation of the Conversion Factor or the
Exchange Right (except as provided in Section 8.05(d) or 7.01(d) hereof) in a
manner adverse to the Limited Partners;

 

  (b) any amendment that would adversely affect the rights of the Limited
Partners to receive the distributions payable to them hereunder, other than with
respect to the issuance of additional Partnership Units pursuant to Section 4.02
hereof;

 

34



--------------------------------------------------------------------------------

  (c) Any amendment that would alter the Partnership’s allocations of Profit and
Loss to the Limited Partners, other than with respect to the issuance of
additional Partnership Units pursuant to Section 4.02 hereof; or

 

  (d) any amendment that would impose on the Limited Partners any obligation to
make additional Capital Contributions to the Partnership.

ARTICLE XII

GENERAL PROVISIONS

 

12.01 Notices. All communications required or permitted under this Agreement
shall be in writing and shall be deemed to have been given when delivered
personally or upon deposit in the United States mail, registered, postage
prepaid return receipt requested, to the Partners at the addresses set forth in
Exhibit A attached hereto; provided, however, that any Partner may specify a
different address by notifying the General Partner in writing of such different
address. Notices to the Partnership shall be delivered at or mailed to its
specified office.

 

12.02 Survival of Rights. Subject to the provisions hereof limiting transfers,
this Agreement shall be binding upon and inure to the benefit of the Partners
and the Partnership and their respective legal representatives, successors,
transferees and assigns.

 

12.03 Additional Documents. Each Partner agrees to perform all further acts and
execute, swear to, acknowledge and deliver all further documents which may be
reasonable, necessary, appropriate or desirable to carry out the provisions of
this Agreement or the Act.

 

12.04 Severability. If any provision of this Agreement shall be declared
illegal, invalid, or unenforceable in any jurisdiction, then such provision
shall be deemed to be severable from this agreement (to the extent permitted by
law) and in any event such illegality, invalidity or unenforceability shall not
affect the remainder hereof.

 

12.05 Entire Agreement. This Agreement and exhibits attached hereto constitute
the entire Agreement of the Partners and supersede all prior written agreements
and prior and contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof.

 

12.06 Pronouns and Plurals. When the context in which words are used in the
Agreement indicates that such is the intent, words in the singular number shall
include the plural and the masculine gender shall include the neutral or female
gender as the context may require.

 

12.07 Headings. The Article headings or sections in this Agreement are for
convenience only and shall not be used in construing the scope of this Agreement
or any particular Article.

 

12.08 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original copy and all of which together shall
constitute one and

 

35



--------------------------------------------------------------------------------

the same instrument binding on all parties hereto, notwithstanding that all
parties shall not have signed the same counterpart.

 

12.09 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of North Dakota without giving regard to
the choice of law rules.

 

36